

Exhibit 10.5.C




ALIMERA SCIENCES, INC.
RESTRICTED STOCK AGREEMENT
(time-based)
GRANTEE: ___________________________
NO. OF RESTRICTED SHARES: _________
GRANT DATE: _______________


This Agreement (the “Agreement”) evidences the award of the number of restricted
shares specified above (each, an “Award Share,” and collectively, the “Award
Shares”) of the Common Stock of Alimera Sciences, Inc., a Delaware corporation
(the “Company”), granted to the grantee specified above (the “Grantee”),
effective as of the grant date specified above (the “Grant Date”), pursuant to
the Company’s 2019 Omnibus Incentive Plan (the “Plan”) and conditioned upon the
Grantee’s agreement to the terms described below. All of the provisions of the
Plan are expressly incorporated into this Agreement.


1.    Terminology. Unless otherwise provided in this Agreement, capitalized
words used herein shall have the same meaning as set forth in the Plan.


2. Restrictions on Transfer.


(a)    No Award Share may be sold, assigned, transferred, pledged, hypothecated
or disposed of in any way (whether by operation of law or otherwise), and shall
not be subject to execution, attachment or similar process, until all
restrictions on such Award Share shall have lapsed in the manner provided in
Section 3.


(b)    Any attempt to dispose of any such Award Share in contravention of the
restrictions set forth in Section 2(a) shall be null and void and without
effect. The Company shall not be required to (i) transfer on its books any Award
Shares that have been sold or transferred in contravention of this Agreement or
(ii) treat as the owner of Award Shares, or otherwise accord voting, dividend or
liquidation rights to, any transferee to whom Award Shares have been transferred
in contravention of this Agreement.


3.    Lapse of Restrictions. So long as the Grantee’s service as an employee of
the Company is continuous from the Grant Date through the first (1st)
anniversary thereof, 100% of the Award Shares will become vested and the
restrictions on such Award Shares set forth in Section 2(a) shall lapse on the
first (1st) anniversary of the Grant Date.


4.    Accelerated Vesting.


(a)Acceleration Upon Change in Control. If a Change in Control occurs after the
Grant Date and prior to the Grantee’s termination of


1



--------------------------------------------------------------------------------




employment with the Company, 100% of the outstanding Award Shares shall be
vested and the restrictions on such Award Shares set forth in Section 2(a) shall
lapse; provided that notwithstanding anything else contained in this Section 4
to the contrary, except as set forth in the final sentence of Section 4(b), in
no event shall the vesting of any Award Shares be accelerated to an extent or in
a manner which would not be fully deductible by the Company for federal income
tax purposes because of Section 280G of the Code.


(b)Change in Control Adjustment. If a Change in Control occurs after the Grant
Date and if the Grantee is entitled under any agreement or arrangement to
receive compensation that would constitute a parachute payment (including the
acceleration of rights to settlement and delivery (vesting) of Award Shares
under this Agreement and any other equity award agreement with the Company)
within the meaning of Section 280G of the Code, the acceleration of any vesting
under Section 3(a) shall be cancelled or other CIC Payments (as defined below)
shall be reduced to the extent necessary to cause the aggregate present value of
all payments in the nature of compensation to the Grantee that are contingent on
a change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company (the “CIC
Payments”) not to exceed 2.99 times the “base amount,” all within the meaning of
Section 280G of the Code. Such cancellation of vesting or other reductions in
CIC Payments shall be made, in all cases: (i) if and to the extent not already
provided, accelerated, granted or paid, as applicable, on account of other CIC
Payments prior to the date of such cancellation, (ii) only to the least extent
necessary so that no portion of the CIC Payments after such cancellation or
reduction thereof shall be subject to the excise tax imposed by Section 4999 of
the Code, and (iii) in a manner that results in the best economic benefit to the
Grantee (in applying these principles, any cancellation of vesting or other
reduction in CIC Payments shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where Tax Counsel (as defined
below) determines that two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero). All determinations required to be made under
this Section 4(b), and the assumptions to be utilized in arriving at such
determinations, shall be made by “Tax Counsel” (which shall be a law firm,
compensation consultant or accounting firm appointed by the Company), which
shall provide its determinations and any supporting calculations to the Company
within 10 business days of having made such determination. Tax Counsel shall
consult with any compensation consultant, accounting firm and/or other legal
counsel selected by the Company in determining which payments to, or for the
benefit of, the Grantee are to be deemed to be CIC Payments. In connection with
making determinations under this Section 4(b), Tax Counsel shall take into
account, to the extent applicable, the value of any


2



--------------------------------------------------------------------------------




reasonable compensation for services to be rendered (or for refraining from
performing services) by the Grantee before or after the Change in Control.


Notwithstanding the foregoing, if the Grantee is a party to an employment or
other agreement with the Company, or is a Grantee in a severance program
sponsored by the Company, that contains express provisions regarding Section
280G and/or Section 4999 of the Code (or any similar successor provision) that
apply to this Agreement, the Section 280G and/or Section 4999 provisions of such
employment or other agreement or plan, as applicable, shall control as to this
Agreement (for example, and without limitation, the Grantee may be a party to an
employment agreement with the Company that provides for a “gross-up” as opposed
to a “cut-back” in the event that the Section 280G thresholds are reached or
exceeded in connection with a Change in Control and, in such event, the Section
280G and/or Section 4999 provisions of such employment agreement shall control
as to this Agreement).


(c)Pro-Rata Vesting Upon Termination of Employment Due to Disability, Death or
Retirement on or Prior to the Applicable Vesting Date. If the Grantee ceases to
be employed by the Company or a Subsidiary as a result of the Grantee’s
Disability, death or Retirement on or prior to becoming vested in accordance
with Section 3, the following rules shall apply and shall be an exception to the
vesting rules set forth in Section 3. The number of Award Shares, if any, that
shall become vested, and with respect to which all restrictions under
Section 2(a) shall lapse, on the first (1st) anniversary of the Grant Date (or,
if earlier, the date of such earlier Change in Control pursuant to Sections 4(a)
and (b)) shall be (A) the same number, if any, to which the Grantee would have
been entitled under Section 3, or with respect to a Change in Control, Sections
4(a) and 4(b), if the Grantee’s employment had not terminated, multiplied by (B)
a fraction, the numerator of which shall be the number of whole months since the
Grant Date that the Grantee was employed by the Company or a Subsidiary, and the
denominator of which shall be the total number of months from the Grant Date
until the first (1st) anniversary of the Grant Date. Award Shares subject to
this Section 4(c) that do not become vested as of the first (1st) anniversary of
the Grant Date shall be cancelled and forfeited.


(d)Definitions. For purposes of this Agreement, “Disability” means either (a)
that the Grantee has met the definition of “Disability” under the Company’s
Group Long Term Disability Insurance and has qualified to commence a disability
benefit under such insurance, or (b) if the Grantee is not covered by such
insurance, a permanent and total disability (within the meaning of Section
22(e)(3) of the Code or as otherwise determined by the Committee). For purposes
of this Agreement, “Retirement” means a termination of employment by the Grantee
that occurs upon or after both (a) the Grantee’s attainment of age 55 and (b)
when Grantee’s years of service to the Company and its Subsidiaries (such years
of service determined in accordance with the rules for determining years of
service under the


3



--------------------------------------------------------------------------------




Company’s 401(k) Plan) is at least ten (10). For purposes of this Agreement,
“Change in Control” means a Change in Control as defined in the Plan that occurs
after the Grant Date and that constitutes a “change in control event” with
respect to the Grantee as defined in the United States Treasury Regulations
Section 1.409A-3(i)(5).


5.    Forfeiture. Except to the extent otherwise expressly provided in Section
4, if the Grantee’s employment with the Company and its Subsidiaries terminates
before the first (1st) anniversary of the Grant Date, all the Award Shares under
this Agreement shall be cancelled and forfeited and shall revert to the Company
as of the date of such termination. Notwithstanding the foregoing, all Award
Shares are subject to recoupment, clawback, forfeiture, ineligibility, reduction
and/or elimination as set forth in Section 10(p) below.


6.    Restrictive Legend.


(a)Award Shares shall be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of one or more stock
certificates. Any certificate issued to evidence Award Shares shall be
registered in the name of such Grantee and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award,
substantially in the following form:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Alimera Sciences, Inc. 2019 Omnibus Incentive Plan and the applicable award
agreement, dated as of [insert date]. Copies of such plan and award agreement
are on file at the offices of Alimera Sciences, Inc., 6120 Windward Parkway,
Suite 290, Alpharetta, GA 30005.”


If the Award Shares are held in book-entry form, then the book-entry account
reflecting the issuance of the Award Shares in the Grantee’s name shall bear a
legend or other notation substantially in the form above.


(b)The Committee may require that the certificates evidencing such Award Shares
be held in custody by the Company until the restrictions thereon have lapsed and
that, as a condition of the granting of the Award Shares, the applicable Grantee
shall have delivered a stock power, endorsed in blank, relating to the Award
Shares.


7.    Delivery of Stock.


(a)If the Award Shares are evidenced by a stock certificate, as soon as
practicable after the Award Shares have become vested and all restrictions with
respect thereto have lapsed, the Company shall cause a stock certificate
evidencing the vested Award Shares to be delivered to the Grantee, free of all
restrictions hereunder.




4



--------------------------------------------------------------------------------




(b)If the Award Shares are held in book-entry form, as soon as practicable after
the Award Shares have become vested and all restrictions with respect thereto
have lapsed, the Company shall cause the legend or other notation on the
book-entry account to be removed.


(c)In the event of the death of the Grantee, a stock certificate with respect to
the vested Award Shares as determined under Section 4(c) shall be delivered to
the executors or administrators of the Grantee’s estate as soon as practicable
following the later of (i) the Company’s receipt of notification of the
Grantee’s death, or (ii) the first (1st) anniversary of the Grant Date, free of
all restrictions hereunder.


8.    Tax Election and Tax Withholding.


(a)The Grantee hereby agrees to make adequate provision for federal, state,
local and any other applicable taxes required by law to be withheld, if any,
which arise in connection with the grant of the Award Shares or the release
thereof from restrictions hereunder. The Company shall have the right to deduct
from any compensation or any other payment of any kind due the Grantee
(including withholding the issuance or delivery of shares of Common Stock or
redeeming Award Shares) the amount of any federal, state, local or other taxes
required by law to be withheld as a result of the grant of the Award Shares or
the release thereof from the restrictions hereunder, in whole or in part. In
lieu of such deduction, the Company may require the Grantee to make a cash
payment to the Company equal to the amount required to be withheld. If the
Grantee does not make such payment when requested, the Company may refuse to
cause the legend or other notation on the stock certificate or book entry
account, as applicable, to be removed until arrangements satisfactory to the
Committee for such payment have been made. Consistent with the terms of Section
13.3 of the Plan, if the Grantee fails to make such tax payments as required,
the Company shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to the Grantee all federal, state and
local taxes of any kind required by law to be withheld with respect to the Award
Shares.


(b)Unless the Committee directs the Company to sell a portion of the Award
Shares to satisfy the withholding taxes as provided in Section 8(c), the Company
shall deduct and withhold the number of Award Shares, valued at the Fair Market
Value of the Award Shares on the date of delivery of the Award Shares to the
Grantee, that is equal in value to the withholding tax obligations (as described
in Section 8(a)) that arise in connection with the vesting of the Grantee’s
Award Shares and the related delivery of Award Shares to the Grantee.


(c)The Grantee agrees that if the Committee so directs and approves, and if the
Grantee does not make adequate provision in cash for any


5



--------------------------------------------------------------------------------




sums required to satisfy the federal, state, local and any other tax
withholding, to a “same day sale” commitment with a broker-dealer of the
Company’s choice that is a member of the Financial Industry Regulatory Authority
(a “FINRA Dealer”) whereby the Grantee irrevocably agrees to sell a portion of
the Award Shares to satisfy the withholding taxes and whereby the FINRA Dealer
commits to forward the proceeds necessary to satisfy the withholding taxes
directly to the Company. If, for any reason, such “same day sale” does not
result in sufficient proceeds to satisfy the withholding taxes or would be
prohibited by applicable laws at the applicable time, the Grantee hereby
authorizes the Company and/or the relevant Subsidiary, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
withholding taxes by one or a combination of the following: (i) withholding from
any compensation otherwise payable to the Grantee by the Company or any
Subsidiary; or (ii) causing the Grantee to tender a cash payment (which may be
in the form of a check, electronic wire transfer or other method permitted by
the Company). It is the Company’s intent that the mandatory sale to cover
withholding taxes imposed by the Company on the Grantee in connection with the
receipt of the Award Shares comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to comply with the
requirements of Rule 10b5-1(c).


In connection with a “same day sale,” the Grantee hereby acknowledges and agrees
to the following:


(i)The Grantee hereby appoints such FINRA Dealer appointed by the Company for
purposes of this Section 8(c) as the Grantee’s agent (the “Agent”), and
authorize the Agent:


(A)To sell on the open market at the then prevailing market price(s), on the
Grantee’s behalf, as soon as practicable on or after the date on which the Award
Shares vest, the number (rounded to the nearest whole number (and 0.5 shall
round to 1)) of the Award Shares sufficient to generate proceeds to cover (1)
the withholding taxes that the Grantee is required to pay pursuant to the Plan
and this Agreement and (2) all applicable fees and commissions due to, or
required to be collected by, the Agent with respect thereto; and


(B)To remit any remaining funds to the Grantee.


(ii)The Grantee hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of Shares that must be sold
pursuant to this Section 8(c).


(iii)The Grantee understands that the Agent may effect sales as provided in this
Section 8(c) in one or more sales and that the average price for executions
resulting from bunched orders will be


6



--------------------------------------------------------------------------------




assigned to the Grantee’s account. In addition, the Grantee acknowledges that it
may not be possible to sell Award Shares as provided in this Section 8(c) due to
(A) a legal or contractual restriction applicable to the Grantee or the Agent,
(B) a market disruption, or (C) rules governing order execution priority on the
national exchange where the Common Stock may be traded. If the Agent is unable
to sell a sufficient number of Award Shares to satisfy the withholding taxes,
the Grantee will continue to be responsible for the timely payment to the
Company of all withholding taxes and any other federal, state, local and other
taxes that are required by applicable laws and regulations to be withheld,
including but not limited to those amounts specified in this Section 8(c).


(iv)The Grantee acknowledges that regardless of any other term or condition of
this Section 8(c), the Agent will not be liable to the Grantee for (A) special,
indirect, punitive, exemplary or consequential damages, or incidental losses or
damages of any kind, or (B) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond its
reasonable control.


(v)The Grantee hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 8(c). The Agent is a
third-party beneficiary of this Section 8(c).


(vi)The Grantee hereby agrees that if the Grantee has signed the Agreement when
the Grantee is in possession of material non-public information, unless the
Grantee informs the Company in writing within five business days following the
date the Grantee ceases to be in possession of material non-public information
that the Grantee is not in agreement with the provisions of this Section 8(c),
the Grantee not providing such written determination shall be a determination
and agreement that the Grantee has agreed to the provisions set forth in this
Section 8(c) on such date as the Grantee has ceased to be in possession of
material non-public information.


(vii)This Section 8(c) shall terminate not later than the date on which all
withholding taxes arising in connection with the vesting of the Grantee’s Award
Shares have been satisfied.


(d)Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility, and the Company (i) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the award, vesting or delivery of the Award Shares or


7



--------------------------------------------------------------------------------




the subsequent sale of any of the Award Shares; and (ii) does not commit to
structure the Award Shares to reduce or eliminate the Grantee’s liability for
Tax-Related Items.


(e)To the extent necessary to qualify for an exemption from application of
Section 16(b) of the Exchange Act, if applicable, any share withholding or share
sale procedure shall be subject to the prior approval of the Committee.


(f)    The Grantee hereby acknowledges that the Company has advised the Grantee
to seek independent tax advice from the Grantee’s own advisors regarding the
availability and advisability of making an election under Section 83(b) of the
Code, and that any such election, if made, must be made within 30 days of the
Grant Date. The Grantee expressly acknowledges that the Grantee is solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company. The Grantee may not rely on the Company or any of its
officers, directors or employees for tax or legal advice regarding this award.
The Grantee acknowledges that the Grantee has sought tax and legal advice from
the Grantee’s own advisors regarding this award or has voluntarily and knowingly
foregone such consultation.


9.    Rights as Stockholder. The Grantee will possess all incidents of ownership
of the Award Shares, including the right to vote the Award Shares and to receive
dividends; provided, however, that dividends payable with respect to Award
Shares (if any) shall be subject to the same vesting conditions and restrictions
applicable to such Award Shares and shall, if vested, be delivered or paid at
the same time as such Award Shares.


10.    Miscellaneous.

(a)    This Agreement shall be construed, administered and governed in all
respects under and by the applicable internal laws of the State of Georgia,
without giving effect to the principles of conflicts of laws thereof. The
Company and the Grantee further consent to the non-exclusive jurisdiction of the
state and federal courts of the State of Georgia for purposes of any action
arising out of or related to this Agreement.


(b)    This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto. Except as provided below, this Agreement may not be
modified, amended, supplemented or waived except by a writing signed by the
parties hereto, and such writing must refer specifically to this Agreement.


(c)    If any event described in Article X of the Plan occurs after the Grant
Date, the adjustment provisions as provided for under Article X of the Plan
shall apply to this Award.




8



--------------------------------------------------------------------------------




(d)By signing this Agreement, the Grantee acknowledges that he or she has
received a copy of the Plan and has had an opportunity to review the Plan and
agrees to be bound by all the terms and provisions of the Plan.


(e)This Agreement, as amended from time to time, shall be binding upon, inure to
the benefit of, and be enforceable by the heirs, successors and assigns of the
parties hereto; provided, however, that this provision shall not permit any
assignment in contravention of the terms contained elsewhere herein.


(f)Neither this Agreement nor the Plan shall be construed to constitute an
agreement or understanding, expressed or implied, on the part of the Company or
any Subsidiary to employ the Grantee for any specified period and shall not
confer upon the Grantee the right to continue in the employment of the Company
or any Subsidiary, nor affect any right which the Company or any Subsidiary may
have to terminate the employment of the Grantee.


(g)This Agreement is subject to the Plan. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.


(h)Any notice required to be delivered to the Company under this Agreement shall
be in writing and addressed to the Chief Financial Officer of the Company at the
Company’s principal corporate offices. Any notice required to be delivered to
the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.


(i)Any dispute regarding the interpretation of this Agreement shall be submitted
by the Grantee or the Company to the Committee for review. The resolution of
such dispute by the Committee shall be final and binding on the Grantee and the
Company.


(j)The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Grantee and the Grantee’s beneficiaries,
executors, administrators and the person(s) to whom the Award Shares may be
transferred by will or the laws of descent or distribution.




9



--------------------------------------------------------------------------------




(k)The invalidity or unenforceability of any provision (including any sentence,
clause, phrase, or word) of the Plan or this Agreement (or of any applicable
clawback policy or recoupment provisions referenced in Section 10(p) below)
shall not render invalid, void or unenforceable any other part or provision of
the Plan or this Agreement (or of any applicable clawback policy or recoupment
provisions referenced in Section 10(p) below) (including, as an example and
without limitation, the remainder of the provision that contains the invalid,
void or unenforceable sentence, clause, phrase or word), but rather each
provision of the Plan and this Agreement (and of any applicable clawback policy
or recoupment provisions referenced in Section 10(p) below) shall be severable
and enforceable to the extent permitted by law.


(l)This Agreement is intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Grantee on account of non-compliance with Section 409A of
the Code or any similar state statute, law or regulation.


(m)The value of the Grantee’s Award Shares is not part of the Grantee’s normal
or expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit plan (“EB Plan”) unless otherwise
provided by such EB Plan.


(n)This Agreement may be executed in counterparts, each of which shall be deemed
an original but all of which together will constitute one and the same
instrument. Counterpart signature pages to this Agreement transmitted by
facsimile transmission, by electronic mail in portable document format (.pdf),
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.


(o)The Company reserves the right to amend the terms of this Agreement as may be
necessary or appropriate to avoid adverse tax consequences under Section 409A of
the Code or to comply with any requirements under (i) any Company clawback or
recoupment policy regarding incentive compensation (any such policy, including
such a policy that may be adopted to address a specific situation before or
after the situation occurs and any policy that provides for forfeiture,
ineligibility, reduction or


10



--------------------------------------------------------------------------------




elimination, as a result of misconduct, with respect to the amount of incentive
compensation that would otherwise be paid or delivered, is referred to as a
“clawback policy”) that is in effect as of the date of this Agreement or that
may hereafter be adopted by the Company or the Committee or (ii) any “clawback”
requirements under the Sarbanes–Oxley Act of 2002 or the Dodd-Frank Wall Street
Reform and Consumer Protection Act to which the Company may be subject.


(p)The Grantee agrees that the Award Shares (and any proceeds from the sale or
disposition thereof), shall, to the fullest extent permitted by applicable law,
be subject to any clawback or recoupment provisions (and to any provisions that
provide for a forfeiture, ineligibility, reduction or elimination, as a result
of misconduct, with respect to incentive compensation that would otherwise be
paid or delivered) contained in: (x) the Plan; or (y) any clawback policy or
recoupment provision that is in effect as of the date of this Agreement or that
is hereafter adopted by the Company or the Committee, in each case as and to the
extent set forth in any such clawback policy or recoupment provision (or any
such provisions that provide for forfeiture, ineligibility, reduction or
elimination, as a result of misconduct, with respect to incentive compensation
that would otherwise be paid or delivered). By accepting this Agreement, the
Grantee agrees to return to the Company the full amount required by any such
clawback policy or any such clawback or recoupment provisions (and agrees to any
such provisions that provide for forfeiture, ineligibility, reduction or
elimination, as a result of misconduct, with respect to the amount of incentive
compensation that would otherwise be paid or delivered) that are or hereafter
become applicable to the Grantee.


(q)The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement and any other Award materials by and among the
Company and its affiliates for the purpose of implementing, administering and
managing the Grantee’s participation in the Plan. The Grantee understands that
the Company may hold certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Awards, or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor (“Data”), for the purpose
of implementing, administering and managing the Plan. The Grantee understands
that Data will be transferred to such stock plan service provider as may be
selected by the Company, presently or in the future, which may be assisting the
Company with the implementation, administration and management of the Plan. The
Grantee understands that the recipients of the Data may be located in the United
States or elsewhere, and that the recipient’s country (e.g., the United States)
may have different data


11



--------------------------------------------------------------------------------




privacy laws and protections than the Grantee’s country. The Grantee authorizes
the Company, the stock plan service provider as may be selected by the Company,
and any other possible recipients which may assist the Company, presently or in
the future, with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan. Further, the Grantee understands that he or she is providing the
consents herein on a purely voluntary basis. If the Grantee does not consent, or
if the Grantee later seeks to revoke his or her consent, or instructs the
Company to cease the processing of the Data, his or her employment status will
not be adversely affected; the only adverse consequence of refusing or
withdrawing the Grantee’s consent or instructing the Company to cease
processing, is that the Company would not be able to grant Award Shares or any
other Awards to the Grantee or administer or maintain such Awards. Therefore,
the Grantee understands that refusing or withdrawing his or her consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of the Grantee’s refusal to consent or withdrawal of consent,
the Grantee understands that he or she may contact the Company’s human resources
representative.


(r)The Company reserves the right to impose other requirements on the Grantee’s
participation in the Plan and on the Award Shares to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Grantee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing. The Grantee also acknowledges that
the applicable laws of the country in which the Grantee is residing or working
at the time of grant, vesting and delivery of the Award Shares (including any
rules or regulations governing securities, foreign exchange, tax, labor, or
other matters) may subject the Grantee to additional procedural or regulatory
requirements that the Grantee is and will be solely responsible for and must
fulfill.






[Signatures appear on following page]




12



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


ALIMERA SCIENCES, INC.




By:        
Name:         
Title:        








    
The Grantee












13



--------------------------------------------------------------------------------






{This Stock Power should be signed in blank and deposited with the Company if
share certificates are issued and/or delivered to the Grantee for Award Shares
not yet released from restrictions.}




STOCK POWER




FOR VALUE RECEIVED, the undersigned, _____________________, hereby sells,
assigns and transfers unto Alimera Sciences, Inc., a Delaware corporation (the
“Company”), or its successor, ________ shares of common stock, par value $.01
per share, of the Company standing in my name on the books of the Company,
represented by Certificate No. ____________, or an appropriate book entry
notation, and hereby irrevocably constitutes and appoints the Corporate
Secretary of the Company as my attorney-in-fact to transfer the said stock on
the books of the Company with full power of substitution in the premises. This
Stock Power may only be used in connection with the forfeiture or withholding of
Award Shares pursuant to that certain Restricted Stock Agreement between the
undersigned and the Company dated [date].




WITNESS:


 
 
 
 
 
 
 
 
 
 
Signature of Grantee


 
 
 
 
 
 
 
 
 
 
 
Please print name


 
 
 
 
 
 
 
 
Dated:                         



                            









--------------------------------------------------------------------------------






IMPORTANT FEDERAL TAX INFORMATION


INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS


1.
The 83(b) Election is irrevocable. The 83(b) Election is a voluntary election
that is available to you. It is your decision whether to file an 83(b) Election.

2.
If you choose to make an 83(b) Election, the 83(b) Election Form must be filed
with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this deadline are made. You should send the election to the
Internal Revenue Service center located at the address to which you send your
federal income tax return (IRS Form 1040) based on your place of residence. The
election should be sent via certified mail with return receipt requested or a
delivery service that provides proof of delivery.

3.
You must deliver a copy of the 83(b) Election Form to the Corporate Secretary or
other designated officer of the Company as soon as practicable after you receive
proof that the original was received by the Internal Revenue Service.
Irrespective of the fact that a copy of your 83(b) Election Form is to be
delivered to the Company, you remain solely responsible for properly filing the
original with the Internal Revenue Service.

4.
In addition to making the filing under Item 2 above, you must attach a copy of
your 83(b) Election Form to your federal tax return for the taxable year that
includes the Grant Date. Applicable state law also may require you to attach a
copy of the 83(b) Election Form to any state income tax returns that you file
for that taxable year.

5.
If you make an 83(b) Election and later forfeit the Award Shares, you will not
be entitled to a refund of the taxes paid with respect to the gross income you
recognized under the 83(b) Election.

6.
You must consult your personal tax advisor before making an 83(b) Election. You
may not rely on this information, the Company, or any of the Company’s officers,
directors, or employees for tax or legal advice regarding the Award Shares or
the 83(b) Election. The election form attached to these instructions is intended
as a sample only. It must be tailored to your circumstances and may not be
relied upon without consultation with a personal tax advisor.








--------------------------------------------------------------------------------






SECTION 83(b) ELECTION FORM




Election Pursuant to Section 83(b) of the Internal Revenue Code to
Include Property in Gross Income in Year of Transfer


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.    The name, address, and taxpayer identification number of the undersigned
are:
______________________________
______________________________
______________________________
Social Security Number: ___-__-____
2.    The property with respect to which the election is made is ________ shares
of Stock, par value $0.01 per share, of Alimera Sciences, Inc., a Delaware
corporation (the “Company”).
3.    The date on which the property was transferred was ___________, the date
on which the taxpayer received the property pursuant to a grant of restricted
stock (the “Grant Date”).
4.    The taxable year to which this election relates is calendar year _____.
5.    The property is subject to restrictions in that the property is not
transferable and is subject to a substantial risk of forfeiture until the
taxpayer is vested. The restrictions will lapse, in whole or in part, on the
first anniversary of the Grant Date, provided that the taxpayer is continuously
providing services to the Company through that date, or incurs a death,
disability or retirement prior to such date. The restrictions will also lapse
upon an earlier change in control of the Company.
6.    The fair market value at the time of transfer (determined without regard
to any restrictions other than restrictions which by their terms will never
lapse) of the property with respect to which this election is being made is
$         per share; with a cumulative fair market value of $        .
7.    The taxpayer did not pay any amount for the property transferred.
8.    A copy of this statement was furnished to the Corporate Secretary or other
designated officer of the Company. The taxpayer rendered the services to the
Company in connection with the transfer of the property with respect to which
this election is being made.
9.    This election is made to the same effect, and with the same limitations,
for purposes of any applicable state statute corresponding to Section 83(b) of
the Internal Revenue Code.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.
Signed:     
Date:     





--------------------------------------------------------------------------------






Letter for filing §83(b) Election Form








Date:________________




CERTIFIED MAIL
RETURN RECEIPT REQUESTED
***Please insert the IRS Service Center where you file your federal income tax
return below.***
Internal Revenue Service Center
                    
                    
                    


Re: 83(b) Election of     
Social Security Number:    
Dear Sir/Madam:
Enclosed is an election under §83(b) of the Internal Revenue Code of 1986, as
amended, with respect to certain shares of stock of Alimera Sciences, Inc. that
were transferred to me on        .
Please file this election.
Sincerely,
_________________________________




cc: Corporate Secretary of Alimera Sciences, Inc.





